Case 2:15-cv-06076-MCA-MAH Document 400-5 Filed 02/11/20 Page 1 of 2 PageID: 6890




                               EXHIBIT 5
                                                                Case 2:15-cv-06076-MCA-MAH Document 400-5 Filed 02/11/20 Page 2 of 2 PageID: 6891


..
THE NEW YORK TIMES INTERNATIONAL EDITION                                                                                                                                                                                                                                        MONDAY, DECEMBER 30, 2019 | 7


                                                                                                                                                                                                                                                                                                           business


A new Corvette puts a target on Ferrari’s back
                                                                                                                                                                                                                                                                                      the worldwide trend is all about more
Wheels                                                                                                                                                                                                                                                                                practical sports cars that are safe and
                                                                                                                                                                                                                                                                                      approachable for amateurs, yet still
                                                                                                                                                                                                                                                                                      rewarding for skilled pilots.
                                                                                                                                                                                                                                                                                         Many midengine exotics lack a
B Y L AW R E N C E U L R I C H                                                                                                                                                                                                                                                        trunk, because the engine hogs the
                                                                                                                                                                                                                                                                                      space. Yet Corvette designers made
From its dream-car debut in 1953 at the                                                                                                                                                                                                                                               room for a trunk that can fit two golf
Motorama show at the Waldorf Astoria                                                                                                                                                                                                                                                  bags, in addition to the Porsche-style
hotel in New York, the Chevrolet                                                                                                                                                                                                                                                      “frunk” up front where the engine used
Corvette has kept its engine up front,                                                                                                                                                                                                                                                to go.
where sports-car tradition says it                                                                                                                                                                                                                                                       Even the carefree convertible model
belongs.                                                                                                                                                                                                                                                                              doesn’t neglect its chores, with an
   But with the sales of many fast, fun                                                                                                                                                                                                                                               ingenious powered soft top that tucks
cars on the wane — blame the rise of                                                                                                                                                                                                                                                  away without stealing an inch of lug-
dully practical S.U.V.s, an aging                                                                                                                                                                                                                                                     gage space. Welcome practicality does
boomer audience or a declining car                                                                                                                                                                                                                                                    bring a visual downside: The wide,
culture — the Corvette’s creators saw                                                                                                                                                                                                                                                 chunky rear deck makes the ’Vette a
the need for a radical about-face. The                                                                                                                                                                                                                                                bit back heavy.
2020 Corvette Stingray has moved its                                                                                                                                                                                                                                                     Proper fits aside, wishful fans didn’t
engine behind the driver and pas-                                                                                                                                                                                                                                                     find a little red-ribboned Corvette
senger, adopting the physics-approved                                                                                                                                                                                                                                                 under their Christmas tree: A now-
layout that brought Ferdinand Porsche                                                                                                                                                                                                                                                 settled G.M. strike has delayed produc-
his first racing successes in the 1930s.                                                                                                                                                                                                                                              tion until February. For Chevy’s pam-
Today, this approach is associated with                                                                                                                                                                                                                                               pered halo car, only about 12 units each
money-torching supercars from Fer-                                                                                                                                                                                                                                                    hour will roll off the production line in
rari, Lamborghini and McLaren.                                                                                                                                                                                                                                                        Bowling Green, Ky., down the road
   The long-awaited “midengine”                                                                                                                                                                                                                                                       from the National Corvette Museum.
Corvette easily outruns its formidable                                                                                                                                                                                                                                                   In anticipation of huge demand,
predecessor, as I learned during a                                                                                                                                                                                                                                                    more than 400 workers have been
time-warping desert drive near Tortilla                                                                                                                                                                                                                                               hired to fill a second daily shift, includ-
Flat, Ariz. The eighth-generation “C8”                                                                                                                                                                                                                                                ing employees laid off from Chevy’s
Corvette is earning rapturous reviews                                                                                                                                                                                                                                                 closed plant in Lordstown, Ohio. (G.M.
and dominating industry awards, as a                                                                                                                                                                                                                                                  plans to open a new battery plant
car that can take on European exotics                                                                                                                                                                                                                                                 there, part of a $2.3 billion joint ven-
that cost $200,000 and more, but at a                                                                                                                                                                                                                                                 ture with LG Chem of South Korea.)
$59,995 base price that reads like a                                                                                                                                                                                                                                                     Mr. Juechter is confident that
misprint.                                                                                                                                                                                                                                                                             Chevrolet can sell every Corvette it
   “It’s certainly a great moment in the                                                                                                                                                                                                                                              can build, for now. The real test comes
car business,” said Eddie Alterman,                                                                                                                                                                                                                                                   after the initial frenzy subsides. Mr.
chief brand officer for Hearst Autos                                                                                                                                                                                                                                                  Alterman points to an increasingly
and a former editor in chief of Car and                                                                                                                                                                                                                                               short, roughly 18-month shelf life for
Driver. “It’s nothing less than the                                                                                                                                                                                                                                                   such high-profile performers, with
democratization of the supercar.”                                                                                                                                                                                                                                                     fickle buyers and collectors always in
   At General Motors, that democrati-                                                                                                                                                                                                                                                 pursuit of the hot new thing. He sees
zation includes a virtual decree that                                                                                                                                                                             ADRIANA ZEHBRAUSKAS FOR THE NEW YORK TIMES                          the Corvette borrowing from Porsche’s
Chevy’s relatively blue-collar baby          The 2020 Chevrolet Corvette coupe can hit 60 miles an hour in a mere 2.8 seconds. Its midengine V8 is provocatively exposed below a glass cover like the Ferrari 488 GTB.                                                                ultraprofitable playbook, keeping the
generate vastly more sales than, say,                                                                                                                                                                                                                                                 lineup fresh with myriad styles, per-
its Porsche 911 nemesis, enough to                                                                                                                                                                                                                                                    formance upgrades and personaliza-
earn its keep in profits. Yet sales of       most scrutinized positions in the Amer-        that current customers were split                    Square, with Mary Barra, the G.M.            data system that records street or                                                      tion options.
sports cars and muscle cars have             ican industry, his every utterance             roughly 50-50 on the midengine switch.               chief executive, riding shotgun.             track drives, overlays them with ani-                                                      The dominance of S.U.V.s and the
plunged by nearly half since 2000, on        parsed for clues to the ’Vette’s future.       But among supercar owners that                       Rolling, windows down, Mr. Juechter          mated telemetry readouts and lets                                                       momentous shift to electrics has au-
track for just 230,000 this year, accord-       The Corvette of the previous genera-        Chevy hoped to conquer, 90 percent                   heard younger voices yelling, “Mi-           drivers analyze their performance with                                                  tomakers playing offense. Aside from
ing to analysts at Motor Intelligence. A     tion, the first to wear the Stingray           favored it.                                          dengine Corvette!”                           racing software.                                                                        an industry explosion of superpowered
reborn Toyota Supra, despite huge            badge since 1968, also generated ro-              “We had to go for it,” Mr. Juechter                  “We imprinted on young people a              “It doesn’t have the operatic Sturm                                                  sport utilities, Ford ignited a contro-
fanfare, has found a lukewarm 500            bust sales beginning in 2014. Yet Mr.          said. “We did it purely for physics                  super passion for this car,” he said.        und Drang of a Ferrari or Lamborghi-                                                    versy when it unveiled a Tesla-baiting
buyers a month since its summer              Juechter and his team saw a car near-          rules, but the byproduct was that it                 “Our job is to push that, that every         ni, but it really is an everyday super-                                                 electric S.U.V. and called it the Mus-
debut, fewer than one-quarter of the         ing its end, both in technical terms and       would also appeal to a new generation.                                  drive can be a joy, an    car,” Mr. Alterman said.                                                                tang Mach E. The traditional Mustang
expected 25,000 to 30,000 first-year         its ability to win new buyers.                 We try to respect the past, but not be                                  adventure.”                  Fuel economy is surprisingly decent,                                                 is enjoying its own golden age of per-
sales of the Corvette.                          “We saw an aging demographic, the           stuck in the past.”                                  It can take on        Dodging Times          roughly 26 to 28 miles per gallon at a                                                  formance, including a bonkers Shelby
   At Porsche, a single sport utility        same faces at Corvette events year                G.M. had teased the faithful for                  the European Square tourists and             steady highway cruise. The Corvette is                                                  GT500 with 760 horsepower and an
vehicle, the Macan, finds more buyers        after year,” he said.                          decades, experimenting with a mid-                   exotics that       Ubers in a 495-           notably aerodynamic, and can deacti-                                                    affordable four-cylinder model that
than all the brand’s sports cars and            That honking, 6.2-liter V8 up front         mounted layout in a series of fanciful               sell for           horsepower, roughly       vate half its cylinders to save fuel. The                                               gets 32 m.p.g. on the highway. Yet
Panamera sedans combined. Unsur-             had become an Achilles’ heel. The              prototypes, beginning with the CERV 1                $200,000,          190-m.p.h. sports car     latest driver-adjustable magnetic                                                       Mustang sales continue to tumble.
prisingly, the world’s speed merchants,      Corvette’s top-shelf, $121,000 ZR1 edi-        (for Chevrolet Engineering Research                  but at a base      is one form of adven-     suspension, a G.M.-first technology                                                        And while traditionalists are crying
including Lamborghini, Bentley and           tion was already pumping out 755               Vehicle) in 1959. Finally, for the 2020                                 ture. But in my           now adopted by several European                                                         foul over the Mustang Mach E — first
                                                                                                                                                 price of just
Jaguar, have developed S.U.V.s into          horsepower, keeping pace in an un-             model year, the near-mythical mi-                                       Arizona test, includ-     exotics, lets the ’Vette drive as                                                       S.U.V.s stole customers, now they’re
their best-sellers around the world,         precedented industry horsepower war.           dengine Corvette is here, including the              $59,995.           ing roller-coaster        smoothly as some luxury cars in its                                                     stealing legendary names — Mr. Alter-
with entries from Aston Martin and           Moving the engine aftward — shifting           coupe’s Ferrari-esque view of its V8,                                   desert curves, this       Touring mode, despite the sleeping-                                                     man suggests that this heresy won’t be
Ferrari on the way. Some of those            critical weight over driven rear wheels        provocatively exposed below a glass                                     new model combined        bear V8 just over your shoulder.                                                        the last. A five-seat, Corvette-branded
companies had vowed never to sully           — became the only way to apply such            cover.                                               moonshot acceleration, handling, tech           “It couldn’t be just a weekend toy,”                                                 S.U.V. could be the most “everyday
their names with a sport utility. Never      monstrous force to the pavement while             The public’s first glimpse of the car,            and versatility like no rival remotely       Mr. Juechter said. “A lot of people use                                                 supercar” of all.
mind.                                        improving traction and stability.              in April, supported the Corvette engi-               near its price. That includes a 2.8-         this as their only car.”                                                                   “You’ve got that sub-brand of the
   Into this minefield steps Tadge              The move risked alienating the              neering team’s confidence. Mr.                       second catapult to 60 miles an hour, on         Perhaps because do-it-all S.U.V.s are                                                Mustang that’s so evocative,” he said,
Juechter. As just the fourth chief engi-     Corvette’s tradition-loving buyer base.        Juechter drove a prototype, its body                 a par with a $250,000 Ferrari 488 GTB;       strong-arming sales — and definitely                                                    “so why not draw on it? There’s an
neer in the Corvette’s fabled 67-year        At a design clinic for owners of various       work disguised by a black-and-white                  a sharply improved, jet-fighter-in-          because today’s fans won’t put up with                                                  opportunity for Chevy to do the same
history, Mr. Juechter holds one of the       sports cars, Mr. Juechter discovered           pattern, through a bustling Times                    spired cockpit; and a GPS-based video        punishing rides or poor reliability —                                                   thing.”




Huawei chases 5G deals in E.U.                                                                                                                                                                Cashierless operations threaten
HUAWEI, FROM PAGE 1                                                                                                                              way, in line with European values.”          French way of life, unions say
Hungary, whose far-right prime min-                                                                                                              Huawei, it added, was best placed to
ister, Viktor Orban, identifies himself as                                                                                                       guarantee those values.                      CASHIERS, FROM PAGE 6                                                                   week, and then they would lose their
a Trump ally, announced in November                                                                                                                The company also placed advertising        days to increase his earnings but cannot                                                jobs.”
that Huawei would lead its 5G infra-                                                                                                             in the most insider-focused journalism       do so because of the labor laws.                                                           Around 15,000 cashier jobs — almost
structure rollout. Even as government                                                                                                            product in town, Politico Europe’s daily        Even before the cashiers clocked out,                                                one-tenth of the total — have disap-
officials have debated its role, Huawei                                                                                                          newsletter.      “Brussels      Playbook,    those assigned to help customers scan                                                   peared in the past decade in France.
has forged ahead, and says it has al-                                                                                                            presented by Huawei — Vote for 5G,”          items were overwhelmed. Marvim                                                          While that is nowhere near the hun-
ready made dozens of deals to sell 5G                                                                                                            the subject line of an early-morning         Bolina Naubir, another university stu-                                                  dreds of thousands that unions warned
hardware to wireless carriers across                                                                                                             email read in late May this year.            dent, zipped around a bank of self-                                                     would be shed, job losses are expected
Europe. The extent of its involvement is                                                                                                           Huawei has made donations to at            checkout stations as shoppers peppered                                                  to mount as automation increases, said
unclear, because a single carrier can buy                                                                                                        least two major research institutions in     him with questions on how to use them.                                                  Mathieu Hocquelet, a labor sociologist
gear from multiple vendors, and some                                                                                                             Brussels that study European policy.            “We are two people working eight au-                                                 at the Centre d’Études et de Recherches
pieces of equipment are more security-                                                                                                           Several other institutions receive fund-     tomatic registers, when there could be                                                  sur les Qualifications.
sensitive than others.                                                                                                                           ing from the Chinese government.             six more cashiers,” Mr. Naubir, 21, said.                                                  “These are precarious jobs, so there
   And at a NATO gathering near Lon-                                                                                                               For Huawei, public records show that       “Older workers are especially con-                                                      will be mass unemployment,” he said.
don this month, when Mr. Trump                                                                                                                   the amounts are relatively small, about      cerned that machines used Sunday af-
pressed Prime Minister Boris Johnson                                                                                                             $55,000 per organization. But they guar-     ternoons could stretch to the entire                                                    Mélissa Godin contributed reporting
to shut Huawei out of Britain, Mr. John-                                                                                                         antee that the company is a player in the
son — who has postponed a decision on                                                                                                            Brussels policy machinery.
the question — was noncommittal.                                                                                                                   In an interview, Mr. Liu said the com-
   Secretary of State Mike Pompeo, in an                                                                                                         pany spent money on advertising and
                                                                                                                                                                                                                                                        LEGAL NOTICE:
opinion piece published by Politico Eu-                                                                                                          lobbying because of “attacks from the                      IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY, CIVIL ACTION NO. 2:15-06076 (MCA)
rope, implored policymakers “not to                                                                                                              U.S. toward Huawei.” He said the com-                                                                  SECURITIES AND EXCHANGE COMMISSION,
give control of their critical infrastruc-                                                                                                       pany was “obliged to talk to the stake-                                                                               Plaintiff,
                                                                                                                                                                                                                                                                           v.
ture to Chinese tech giants.”                                                                                                                    holders in Europe and also the rest of the                                                                    ARKADIY DUBOVOY, et al.,
   To a degree, European policymakers                                                                                                            word, because the U.S. is very powerful                                                                             Defendants.
in charge of assessing risks to cyber-                                                                          VIRGINIA MAYO/ASSOCIATED PRESS   — the U.S. government is super-power-                                                                             LEGAL NOTICE TO:
security share the United States’ con-       Abraham Liu, a top Huawei official, praised the European Union’s values of openness,                ful.”                                                                                                    DEFENDANT OLEKSANDER IEREMENKO,
                                                                                                                                                                                                                                                           DEFENDANT IVAN TURCHYNOV, AND
cerns about Huawei. A recent European        innovation and the rule of law and said that “Huawei shares these values.”                            “They’re trying to murder us,” he                                                                          DEFENDANT PAVEL DUBOVOY,
Union report highlighted, without nam-                                                                                                           said.                                                                                                              NOTICE IS HEREBY GIVEN:
ing Huawei, that a non-European 5G                                                                                                                 In many ways, Huawei is using the          You have been named as a defendant in a lawsuit filed by the U.S. Securities and Exchange Commission (“SEC”) in the U.S. District Court for the District of New Jersey.
technology provider could be forced to       cide how to proceed.                              Years before the advent of 5G, Huawei             Brussels playbook of major American          The name of the case is SEC v. Dubovoy, et al., No. 2:15-06076 (MCA) (D.N.J.). The SEC alleges that you violated the antifraud provisions of the federal securities
                                                                                                                                                                                              laws by engaging in a fraudulent scheme by hacking into (or working in concert with hackers who hacked into) the computer servers of at least two news wire services
allow its government to hack into and          Distrust toward the Trump adminis-           was establishing a major presence in                 technology players like Google, which        and stole, through deception, confidential earnings information for numerous publicly-traded companies that had not yet been released to the public, and using that
even control its networks, enabling ac-      tration is also a significant factor, as Eu-   Europe, where it ranks third in mobile               has pioneered the use of public advertis-    stolen, material, non-public information to trade securities. The SEC seeks disgorgement of ill-gotten gains (plus prejudgment interest), a civil penalty and a permanent
cess to private data, trade secrets and      ropean policymakers worry that Ameri-          phone sales, behind Samsung and Ap-                  ing campaigns in Brussels to influence       injunction from further violations of the antifraud provisions of the federal securities laws.
national security operations.                can sanctions on Huawei are simply a           ple. The company says it has 12,000 em-              legislation or regulations. The two com-     You are directed to contact John Donnelly, Senior Trial Counsel, Securities and Exchange Commission,1617 JFK Boulevard, Suite520, Philadelphia, PA 19103,
                                                                                                                                                                                              215-861-9670 to arrange to receive the summons and amended complaint by mail, delivery service, or email. You are also hereby notified to file an answer to the
   In Germany, Chancellor Angela             bargaining chip in the United States’          ployees, and 23 research and develop-                panies even share a small, unassuming        amended complaint or other responsive pleading with the Clerk of Court at Martin Luther King Building and U.S. Courthouse, 50 Walnut Street, Newark, NJ 07101,
Merkel has said that Huawei should be        broader trade war with China and might         ment centers in Europe, a way of build-              office building three blocks from the Eu-    within 21 days of this notice. If you fail to contact SEC counsel or file an answer or responsive pleading within the time stated above, SEC counsel will request that a
allowed to compete for 5G contracts, but     be reversed.                                   ing favor and familiarity with policy-               ropean Commission, where Google oc-          judgment by default pursuant to U.S. Federal Rule of Civil Procedure 55(a) be entered against you.
other politicians have pushed back, indi-                                                   makers.                                              cupies three floors and Huawei one.
cating that the company could be in for a                                                      And it has moved boldly to position it-             A review of the European Commis-
fight there.                                 European policymakers in charge                self in Brussels.                                    sion’s transparency register shows that
   “No Chinese company is an independ-       of assessing risks to cybersecurity               Huawei has spent more than $3 mil-                Huawei employees met with top offi-                             The world's most
ent company,” Norbert Röttgen, a for-        share the United States’ concerns              lion this year on advertising and lobby-             cials from the Commission, including
mer government minister from Ms.
Merkel’s party, said recently, adding
                                             about the tech giant, to a degree.             ing, according to its disclosures in the
                                                                                            European Union lobbying registry. That
                                                                                                                                                 commissioners and their top civil ser-
                                                                                                                                                 vants or members of their cabinets, 46
                                                                                                                                                                                                                 trusted perspective.
that Huawei’s involvement was “an im-                                                       is more than the combined spending of                times in the past five years. The vast
minent question of national security.”                                                      its European 5G competitors, Ericsson                majority of those meetings were about
   Yet one German telecommunication
company, Telefónica Deutschland, has
                                               “There is a fear that if you take what
                                             potentially are quite expensive deci-
                                                                                            and Nokia, and far more than its Ameri-
                                                                                            can rival, Qualcomm.
                                                                                                                                                 5G, the register shows.
                                                                                                                                                   Mr. Liu says his company’s continued
                                                                                                                                                                                                                 Get unlimited digital access
announced that it intends to contract
Huawei for its 5G development.
                                             sions with regards to 5G because the
                                             Americans have told you that they are a
                                                                                               In a huge advertising campaign this
                                                                                            year, the company plastered banners
                                                                                                                                                 presence in Europe demonstrates
                                                                                                                                                 Washington’s failure to show any con-
                                                                                                                                                                                                                 to The New York Times.
   European Union rules make it diffi-
cult to target individual companies for
                                             security problem, and then President
                                             Trump gets a trade deal with China and
                                                                                            featuring happy faces at Brussels Air-
                                                                                            port and in key spots around the city.
                                                                                                                                                 crete evidence of wrongdoing by
                                                                                                                                                 Huawei.
                                                                                                                                                                                                                 Save 50%.
political reasons. The bloc could impose     suddenly Huawei is all O.K. again, then           “Vote for 5G,” they read. “#Vote                    “It’s not fair on us as a private com-
stringent standards of conduct and           you’ll feel like the earth has moved un-       Smarter.”                                            pany to face such a challenge from a
openness for 5G contractors that could       der your feet,” said Ian Bond, director of        In a press packet sent to hundreds of             superpower,” he said. “And for Europe,                          nytimes.com/globaloffer
be used to restrict Huawei but, as yet,      foreign policy at the Center for Euro-         journalists there, Huawei argued that                we appreciate that the European stake-
has simply let each member country de-       pean Reform, a policy group in London.         “It is crucial to roll out 5G the European           holders take a different approach.”
